Citation Nr: 0618757	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  01-01471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for occipital 
neuralgia/headaches, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a rating in excess of 
30 percent disabling for migraines.  The Board upheld the 
denial in a decision dated in February 2003.  The veteran 
appealed this denial to the United Stated Court of Appeals 
for Veterans Claims (Court).  In November 2005, the Court 
vacated the Board's decision and remanded it back to the 
Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this matter in November 2005 because 
it found the Board failed to provide adequate reasons and 
bases for the denial of the veteran's claim seeking a 
disability rating in excess of 30 percent for occipital 
neuralgia/headaches.  A review of the evidence reveals that 
the most recent VA examination addressing the severity of the 
veteran's headaches is dated in October 2000, which is far 
too remote in time to afford the veteran an adequate 
adjudication of this claim.  For the same reason, an attempt 
should also be made to obtain more recent VA and/or treatment 
records pertinent to this claim, as the most recent VA 
treatment record addressing headaches is dated in December 
2002.  

The evidence also reveals that the veteran is in receipt of 
Social Security disability benefits as per an April 1999 
Social Security Administrative Law Judge Decision that is in 
the claims file.  It does not appear that the medical 
evidence used in this decision has been associated with the 
claims file.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The veteran has not yet been provided with a 
duty to assist letter regarding this claim, and corrective 
action should remedy this matter.  During the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
duty to assist letter must address the criteria for an 
earlier effective date of any award should an increased 
rating be granted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should request the veteran to 
provide more information about his 
medical treatment for his headaches and 
after obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment for his 
headaches from the time of December 2002 
to the present time.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
the veteran Social Security disability 
benefits in April 1999, as well as the 
medical records relied upon concerning 
that particular grant.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  The AMC should request the veteran 
provide any documentation available 
showing any absences from work caused by 
his headaches prior to his receiving 
Social Security benefits in April 1999.  
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

5.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination to determine the nature and 
severity of his headache disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
veteran's symptoms result in very 
frequent, completely prostrating and 
prolonged attacks.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected migraine 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly with respect 
to employment.  

6.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



